Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 3/15/2021 and 4/14/2021 overcome all the rejections set forth in the previous Office Action dated 01/19/2021. Examiner initiated an interview to resolve remaining issues in order to place the application in condition for allowance.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Rebecca L. Rudolph on 4/19/2021 at 8:40am PT.
The claims have been amended as follows:
In claim 1, line 7, insert “image” after “the captured”.
In claim 13, lines 10-11, delete “captured;” and insert in its place –captured image; and -.
In claim 13, line 16, replace “; and” with a period (“.”).
In claim 13, delete lines 17-18.
Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-18 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1, 3-6, 13 and 15-18, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
modifying the tagging information of the first object on an electronic map by replacing the first target image with the regional image, in response to determining that word size or color of the first object in the regional image is different from that of the first target image, or in response to determining that a background of the regional image is different from that of the first target image. 
The prior art fails to teach Claims 7 and 9-12, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
modify the tagging information of the first object on an electronic map by replacing the first target image with the regional image, in response to determining that word size or color of the first object in the regional image is different from that of the first target image, or in response to determining that a background of the regional image is different from that of the first target image. 
The closest prior art, Weng et al. (US 20120166074 A1) reveals a similar system and technique as discussed in the previous office actions, but fails to anticipate or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669